Citation Nr: 0929708	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) (claimed as a stomach disorder), to include as 
secondary to the service-connected residuals of a fractured 
coccyx (treatment thereof).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserve from January 1974 to 
January 1999.  All of the Veteran's Reserve duty was in 
"active duty for training" (ACDUTRA) status.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Veteran testified before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in December 
2008.  The Board granted service connection for the residuals 
of a fracture of the coccyx and remanded the issue on appeal 
in April 2009 for further development of the record.


FINDING OF FACT

The Veteran's currently diagnosed GERD is not shown to be 
causally related to her period of Reserve duty or otherwise 
caused or made worse by medication used to treat her service-
connected residuals of a fractured coccyx.  


CONCLUSION OF LAW

The current stomach disorder, characterized as GERD, was not 
incurred in or aggravated by ACDUTRA nor is it proximately 
due to, the result of, or aggravated by her service-connected 
residuals of a fractured coccyx or the treatment thereof.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded her a comprehensive 
VA examination addressing her disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
her claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued prior to the 
appealed rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the Veteran 
of the evidence needed to substantiate her claim and assist 
her in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the noted VCAA letters, 
the RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Moreover, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or the result of, a service-connected condition, the 
Veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
Veteran's service-connected residuals of a fractured coccyx 
(the treatment thereof) and her claimed GERD.  As such, no 
action is required to establish the "baseline level of 
severity" of her service-connected residuals of a fractured 
coccyx and the provisions of 38 C.F.R. § 3.310(b) are not 
directly relevant to this case.

The Veteran's service treatment records contain no 
complaints, indication of, or treatment for a stomach 
disorder.  Subsequent to ACDUTRA, the Veteran contends that 
her currently diagnosed GERD is etiologically related to her 
period of service, specifically as a secondary condition 
related to her residuals of a fractured coccyx and the 
treatment thereof.

In a June 2009 VA examination, the examiner noted the Veteran 
fractured her coccyx in 1992 and has taken ibuprofen since 
that time to manage the pain associated with this disability.  
The Veteran worked as a nurse in a prison and reported that 
she was told by another nurse that all of the prisoners had 
gastroesophageal reflux due to taking ibuprofen all of the 
time.

The Veteran reported that she usually took ibuprofen but 
lately had switched to Aleve for her low back pain.  She 
complained of symptoms of gastroesophageal reflux and 
reported frequent episodes of reflux into the esophagus 
associated with heartburn and indigestion.  She did not have 
any bleeding and her weight was stable.  She reported that 
her symptoms were worse at night when she was lying down.  
She had been prescribed prescription medication but preferred 
to stick with over-the-counter medications such as TUMS.  She 
had occasional chest pain associated with her reflux disorder 
but did not have any arm pain.

Upon examination the Veteran was diagnosed with GERD.  
However, the examiner explained that gastroesophageal reflux 
was usually due to relaxation of the lower esophageal ring 
and a hypotensive lower esophageal ring.  Thus, the examiner 
opined that the Veteran's GERD was not related to the 
ibuprofen she took to manage the pain associated with her 
fractured coccyx.

Given its review of the record, the Board finds that service 
connection for the claimed stomach disorder is not warranted.  
Despite having been recently diagnosed with GERD, the record 
is clear that it is not related to the Veteran's period of 
ACDUTRA.  The regulations are clear that service connection 
is allowed for a disability resulting from disease or injury 
incurred in or aggravated by ACDUTRA.  In this case, the 
evidence of record simply fails to establish a causal 
relationship between the Veterans's diagnosed GERD and an 
event or incident of her period of ACDUTRA.  Additionally, 
the evidence of record fails to show that the Veteran's 
diagnosed GERD is proximately due to, the result of, or 
aggravated by her service-connected residuals of a fractured 
coccyx (or the treatment thereof).  38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. at 448 (1995).  

The only other evidence of record supporting the Veteran's 
claim are her various lay assertions.  The Board is aware 
that the Veteran is a registered nurse, and, in some 
instances, the opinion of a nurse who participated in the 
treatment of a veteran can constitute competent medical 
evidence in support of the veteran's claim.  See, e.g. Goss 
v. Brown, 9 Vet. App. 109, 113 (1996).  However, there was 
never a formal diagnosis of disorder until the most recent VA 
examination, where it appears the diagnosis was made based on 
the appellant's history.  Further, although her doctor 
acknowledged a relationship between ibuprofen and GERD, there 
is no indication from the record of a relationship between 
the Veteran's GERD and her ibuprofen use.  The appellant's 
opinion, while considered, is not considered probative in 
view of the physician's opinion that is on file.  It was not 
until that examination that GERD was diagnosed, and then it 
appears based on the appellant's history, rather than any 
tests conducted.  In any regard, no objective medical 
evidence establishes any relationship between the GERD and 
ACDUTRA or service connected disability.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding this issue on 
appeal because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, the appeal 
is denied.
  

ORDER

Service connection for GERD, to include as secondary to the 
service-connected residuals of a fractured coccyx (treatment 
thereof) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


